Appeal from decision and award of the Workmen’s Compensation Board in a death case. The board’s finding that the death of the claimant’s husband by suicide on April 24,1949, was the result of mental derangement brought on by accidental injuries, sustained by the decedent on June 10, 1941, is not supported by substantial evidence. The only doctor who testified on the question stated that the decedent had undergone a change of personality and had become mentally depressed as a result of the injuries but he refused to say that the decedent’s mental balance had been affected. There is no substantial evidence of any mental disease or brain derangement within the principle of Matter of Delinousha v. National Biscuit Co. (248 N. Y. 93) (see, also, Matter of Aponte v. Santiago & Garcia, 279 App. Div. 269). Decision and award reversed, on the law, and the claim dismissed, with costs to the appellants against the Workmen’s Compensation Board. Foster, P. J., Brewster, Bergan and Halpern, JJ., concur.